Exhibit 10.1

Allin Corporation

Annual Base Salaries for Executive Officers Effective January 1, 2007

On February 13, 2007, the Board of Directors of Allin Corporation implemented
changes in annual base salary for its executive officers retroactive to an
effective date of January 1, 2007 as follows:

 

Executive Officer   Position  

Annual Base Salary

Effective as of January 1, 2007

Richard W. Talarico   Chairman, Chief Executive Officer and President   $190,550
Dean C. Praskach   Chief Financial Officer, Vice President-Finance, Treasurer
and Secretary   $154,500